In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2483 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

WILLIAM THOMAS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
               No. 13 CR 832 — Amy J. St. Eve, Judge. 
                      ____________________ 

      ARGUED MAY 24, 2016 — DECIDED AUGUST 29, 2016 
                 ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and KANNE, 
Circuit Judges. 
   WOOD, Chief Judge. William Thomas pleaded guilty to all 
charges  of  a  three‐count  indictment:  being  a  felon  in 
possession  of  a  firearm,  18  U.S.C.  § 922(g)(1);  possession  of 
heroin  with  intent  to  distribute,  21  U.S.C.  §  841(a)(1);  and 
possession  of  a  firearm  in  furtherance  of  a  drug  trafficking 
crime, 18 U.S.C. § 924(c). He reserved the right, however, to 
appeal  the  district  court’s  refusal  to  suppress  the  gun  and 
2                                                    No. 15‐2483 

heroin  that  prompted  his  indictment.  See  FED.  R.  CRIM.  P. 
11(a)(2). He has now done so. He relies principally on Brady v. 
Maryland, 373 U.S. 83 (1963), contending that the government 
violated  his  due  process  rights  by  refusing  to  turn  over 
information  about  the  confidential  informant  whose 
testimony formed the basis for the search warrant on which 
the police relied. Even if Brady applies to pretrial motions to 
suppress, Thomas cannot prevail. The warrant was supported 
by probable cause, and thus the information he seeks is not 
material. We therefore affirm the district court’s judgment.  
                                I 
    On June 4, 2013, officers from the Chicago Police Depart‐
ment executed a search warrant at the basement apartment of 
905 North Kedvale Avenue, in the Humboldt Park neighbor‐
hood of Chicago. The search revealed a nine‐millimeter Glock 
semi‐automatic pistol loaded with ten rounds of ammunition, 
a  “BB”  gun  pistol,  a  plastic  baggie  containing  roughly  17 
grams of heroin, and a digital scale. The officers also discov‐
ered documents in Thomas’s name. Thomas was arrested and 
indicted  on  October  17,  2013,  on  the  charges  mentioned 
above.  
   Thomas promptly moved to suppress the evidence seized 
during the search. He argued that the warrant authorizing the 
search was deficient on its face because it was supported by a 
confidential  informant  “of  unknown  background  and  un‐
known  reliability.”  According  to  Thomas,  the  issuing  judge 
did not know whether the informant  
       was under arrest at the time of his statements, 
       whether information was exchanged for favora‐
       ble treatment, whether he was a paid informant, 
No. 15‐2483                                                        3 

       how he knew [defendant], whether he used ali‐
       ases,  whether  he  was  a  rival  gang  member, 
       whether  he  was  on  probation  at  the  time,  his 
       criminal history, and his track record as an in‐
       formant. 
Thomas argued that these purported holes in the record viti‐
ated  the  issuing  judge’s  finding  of  probable  cause.  He  also 
contended that the officer proffering the probable‐cause affi‐
davit acted with reckless disregard for the truth, and that the 
good‐faith  exception  should  therefore  not  apply.  He  re‐
quested an evidentiary hearing under Franks v. Delaware, 438 
U.S. 154 (1978). 
    The warrant supporting the search of Thomas’s apartment 
was based on an affidavit signed by Chicago Police Detective 
Gregory  Jacobson.  Jacobson’s  affidavit  summarized  infor‐
mation provided by a confidential informant. It stated that the 
informant told Jacobson that he or she had visited the base‐
ment  apartment  of  a  man  nicknamed  “Burpy”  on  May  23, 
2013.  The  informant  gave  a  detailed  physical  description  of 
Burpy,  the  approximate  location  of  Burpy’s  apartment,  and 
identified Burpy as a member of the “Four Corner Hustler” 
gang. While Burpy and the informant were in Thomas’s apart‐
ment discussing recent gang conflicts, Burpy took two .40‐cal‐
iber handguns out of the pockets of some clothing hanging on 
a rack inside the apartment: one was a blue steel pistol, and 
another a smaller blue and gray steel “baby” model. Holding 
the pistols, Burpy said, “I am ready for any of those niggas 
[sic] who try and take what’s mine.” He then returned the fire‐
arms to the pockets of the clothing on the rack. The informant, 
4                                                     No. 15‐2483 

who told Jacobson that he or she was experienced with fire‐
arms, stated that the ones Burpy had handled were real and 
noted that both had magazines inserted.  
     In order to identify Burpy and corroborate the informant’s 
information,  the  affidavit  said,  Jacobson  queried  a  law  en‐
forcement database for a Burpy living near the location iden‐
tified by the informant. He showed the informant several po‐
lice  photographs,  including  one  of  Thomas.  The  informant 
positively  identified  Thomas  as  Burpy.  Jacobson  then  re‐
viewed  Thomas’s  criminal  history,  which  included  a  felony 
conviction for aggravated vehicular hijacking. He noted that 
several arrest reports listed Thomas’s nickname as “Burpy” or 
“Burpee.” He later drove the informant to the area where he 
or she had described the conversation as having taken place. 
The  informant  identified  904  North  Kedvale  Avenue  as  the 
building  where  Burpy’s  basement  apartment  was  located. 
This address matched Thomas’s most recent arrest report.  
    Eleven days after their first meeting, Jacobson and the in‐
formant appeared before Cook County Circuit Judge Sandra 
G. Ramos. The informant swore to the contents of the affida‐
vit,  and  the  judge  was  told  about  the  informant’s  detailed 
criminal  history  and  the  circumstances  under  which  the  in‐
formant came to cooperate with law enforcement. Judge Ra‐
mos found probable cause for a search of Thomas’s residence, 
and issued a search warrant. The police performed the search 
the next day. 
    The district court denied Thomas’s motion to suppress. It 
found  that  the  search  warrant  was  supported  by  probable 
cause and that Thomas had not made the showing necessary 
for  a  Franks  hearing.  Thomas  then  entered  his  conditional 
guilty plea, and this appeal followed. 
No. 15‐2483                                                            5 

                                   II 
     On appeal from a district court’s denial of a motion to sup‐
press, we generally review the district court’s findings of fact 
for clear error and its conclusions of law de novo. United States 
v.  Schmidt,  700  F.3d  934,  937  (7th  Cir.  2012).  But  because 
Thomas did not raise a Brady claim in the district court, we 
review  the  purported  discovery  violation  for  plain  error. 
United States v. Stott, 245 F.3d 890, 900 (7th Cir. 2001), amended 
on reh’g in part, 15 F. App’x 355 (7th Cir. 2001). 
    It is an unsettled question whether Brady applies to pre‐
trial suppression hearings. So far, we have declined to weigh 
in on the matter. See id. at 902. The Fifth and Ninth Circuits 
have held that it does. See Smith v. Black, 904 F.2d 950, 965–66 
(5th  Cir.  1990),  vacated  on  other  grounds,  503  U.S.  930  (1992); 
United States v. Barton, 995 F.2d 931, 935 (9th Cir. 1993). The 
Fourth Circuit has held that, where “a law enforcement officer 
intentionally [lies] in a[n] affidavit that formed the sole basis 
for searching the defendant’s home, where evidence forming 
the basis of the charge to which he pled guilty was found,” 
Brady renders a guilty plea not knowing and voluntary. United 
States v. Fisher, 711 F.3d 460, 469 (4th Cir. 2013). The D.C. Cir‐
cuit  has  expressed  doubt  that  Brady  applies  in  pretrial  sup‐
pression hearings, but it has not expressly decided the issue. 
See  United  States  v.  Bowie,  198  F.3d  905,  912  (D.C.  Cir.  1999) 
(“Suppression hearings do not determine a defendant’s guilt 
or punishment, yet Brady rests on the idea that due process is 
violated  when  the  withheld  evidence  is  ‘material  either  to 
guilt  or  to  punishment[.]’”  (quoting  Brady  v.  Maryland,  373 
U.S. 83, 87 (1963))). While there are good arguments on each 
side of the debate, the fact that the law is unsettled itself pre‐
vents  any  discovery  violation  from  being  plain  error.  See 
6                                                      No. 15‐2483 

United States v. Olano, 507 U.S. 725, 734 (1993) (“At a minimum, 
[a] court of appeals cannot correct an error pursuant to Rule 
52(b) unless the error is clear under current law.”).  
    There is a second reason why we need not decide whether 
Brady applies to a pretrial suppression hearing: even if it did, 
Thomas’s claim would not succeed. To establish a Brady vio‐
lation, Thomas must prove that “(1) the evidence at issue was 
favorable to the accused, either because it was exculpatory or 
impeaching; (2) the evidence was suppressed by the Govern‐
ment, either willfully or inadvertently; and (3) the denial was 
prejudicial.” United States v. Kimoto, 588 F.3d 464, 474 (7th Cir. 
2009) (internal citation omitted). Thomas fails the second and 
third parts of the test.  
     First, there was no suppression. “It is well established that 
the government may withhold the identity of a confidential 
informant in furtherance of the public interest in law enforce‐
ment unless the identity is relevant or helpful to the defense 
or essential to a fair determination of cause.” United States v. 
Banks, 405 F.3d 559, 564 (7th Cir. 2005) (citing Roviaro v. United 
States, 353 U.S. 53, 59–61 (1957)). Thomas knew that there was 
a confidential informant, and that the informant had a crimi‐
nal history. He could have moved for disclosure of the inform‐
ant’s  identity  or  asked  for  further  information  about  the  in‐
formant’s criminal history, but he took neither of these steps. 
At the time of the suppression hearing, the government was 
not planning to call the informant as a witness at trial. More‐
over, based on the information presented to the district court, 
it is apparent that the witness’s identity would not have made 
a difference. 
   There was also no prejudice. To be prejudicial under Brady, 
the  information  must  be material—that  is,  there  must be  “a 
No. 15‐2483                                                           7 

reasonable probability that, had the evidence been disclosed 
to the defense, the result of the proceeding would have been 
different.”  United  States  v.  Bagley,  473  U.S.  667,  681  (1985). 
Thomas does not argue that he would not have pleaded guilty 
if the relevant information had been disclosed.  
    There is no reason to think that the outcome of the motion 
to  suppress  would  (or  should)  have  been  any  different  if 
Thomas  had  known  more  about  the  informant.  The  issuing 
judge found that the search warrant was supported by prob‐
able cause, and we have no reason to disturb that conclusion. 
In evaluating a probable cause determination based on a con‐
fidential witness’s report, we look at all the circumstances, in‐
cluding “[1] the level of detail, [2] the extent of firsthand ob‐
servation,  [3]  the  degree  of  corroboration,  [4]  the  time  be‐
tween the events reported and the warrant application, and 
[5]  whether  the  informant  appeared  or  testified  before  the 
magistrate.” United States v. Glover, 755 F.3d 811, 816 (7th Cir. 
2014).  We  do  so  with  great  deference  to  the  issuing  judge’s 
conclusions. United States v. Sims, 551 F.3d 640, 644 (7th Cir. 
2008). 
    The confidential informant in this case performed strongly 
on  all  five  points.  The  informant  provided  details  about 
Thomas’s apartment, that Thomas was a member of the Four 
Corner  Hustler  gang,  and  saw  him  remove  two  handguns 
from items of clothing. The informant described the firearms 
in detail, noted both had a magazine inserted, and described 
where  they  were  located  in  the  apartment.  The  informant 
stated  that,  based  on  his  or  her  experience,  they  were  real 
handguns.  The informant also  repeated Thomas’s  statement 
that he was “ready for any of those niggas [sic] who try and 
8                                                       No. 15‐2483 

take what’s mine.” The informant’s information was corrobo‐
rated:  Jacobson  found  a  prior  arrest  report  that  noted 
Thomas’s nickname (“Burpy”), physical description, gang af‐
filiation, age, and residence. The informant selected Thomas 
from  a  photo array.  The informant identified  Thomas’s  resi‐
dence on sight; the address was in  a law enforcement data‐
base. Absent an indication that Thomas intended to dispose 
of it, 11 days is not long enough for information about a gun 
kept for personal protection to become stale. Cf. United States 
v. Harju, 466 F.3d 602, 608 (7th Cir. 2006) (noting, in applying 
the good faith exception, that “unlike small amounts of drugs 
or  cash,  [a]  gun  [is]  not  likely  to  have  been  sold  (or  con‐
sumed)” within a three‐week period). Finally, the informant 
appeared before  the judge who  issued  the  warrant,  and  the 
judge was aware of the informant’s detailed criminal history 
and the circumstances under which the informant came to co‐
operate with law enforcement.  
     The judge was not aware of the exact benefit the informant 
likely  sought  from  cooperation:  not  having  his  or  her  car 
towed.  (The  government  maintains  that  the  informant’s  car 
was  not  towed  for  unrelated  reasons,  but  ultimately  this 
makes no difference.) It seems likely, however, that the issuing 
judge assumed that the informant was getting a similar bene‐
fit, even if she did not know exactly what it was. See Molina ex 
rel. Molina v. Cooper, 325 F.3d 963, 970 (7th Cir. 2003) (“[C]ourts 
are aware that informants are frequently facing charges and 
hoping  for  deals.”).  This  omission  does  not  undermine  the 
warrant’s otherwise ample probable cause.  
                                 III 
     The judgment of the district court is AFFIRMED.